FIRST AMENDMENT TO
KEY EXECUTIVE RETENTION AND SEVERANCE AGREEMENT

            THIS FIRST AMENDMENT  (this "Amendment") is entered into on the ____
day of January, 2004, by and between Charles O. Dunn ("Executive") and
Mississippi Chemical Corporation ("Company").

            WHEREAS, the Executive and the Company entered into that certain Key
Executive Retention and Severance Agreement, dated as of October 2, 2003 (the
"Original Agreement");

            WHEREAS, the Executive and the Company desire to amend the Original
Agreement;

            NOW, THEREFORE, the parties hereto agree as follows:

A.                  References to Sections and Headings herein shall refer to
the corresponding sections and headings in the Original Agreement, except as may
otherwise be indicated.  Terms not otherwise defined herein shall have the
meanings assigned to them under the Original Agreement.  The Original Agreement
and this Amendment are collectively referred to herein as the "Amended
Agreement".

B.                 The provisions under the heading "Employment Terms" shall be
amended as follows:

            (i)         Section 1 is hereby deleted and replaced with the
following:

1.                  "Resignation.  The Executive submits, and the Company
accepts, the Executive's resignation from his position as President and Chief
Executive Officer and also from his position as a Director, subject to the terms
and conditions stated in this Amendment and the approval of the United States
Bankruptcy Court for the Southern District of Mississippi (the "Court")."

(ii)                Sections 2 and 3 are hereby deleted and replaced with the
following:

2.                  "[Deleted]."

3.                  "[Deleted]."

(iii)               Section 4 is hereby deleted and replaced with the following:

4.         "Base Salary.  For purposes of calculation, the Executive's "Base
Salary" shall be the Executive's base salary in effect on the date of this
Amendment."

(iv)              Section 5 is hereby deleted and replaced with the following:



5.         "Benefits.  On the Amendment Effective Date, the Executive's rights
to the benefits described under the Headings "Key Executive Retention" and "Key
Executive Severance" shall permanently vest, with such amounts to be payable as
stated in the provisions of such Headings, but without regard to the provisions
under such Headings that relate to (a) continued employment for eligibility for
Retention Bonus, (b) termination without Cause or Constructively for Severance
Benefits, (c) termination without Cause or Constructively otherwise, and (d)
benefit reduction for successor employment.  Employment by the Executive from
and after the Effective Date hereof shall not reduce the vested benefits
hereunder."

(v)        Section 7 is hereby deleted and replaced with the following:

7.         "Amendment Effective Date.

(a)               The effective date of this Amendment shall be the later of (i)
March 1, 2004, and (ii) the date upon which the Court's order approving this
Amendment becomes final and non-appealable (the "Amendment Effective Date"). 
References to the Termination Date in the Original Agreement are hereby amended
to substitute Amendment Effective Date for each such reference.

(b)               If this Amendment is not approved by the Court, (i) this
Amendment shall be deemed void ab initio, and the Executive's employment with
the Company shall be governed by the Original Agreement as if this Amendment had
never existed; and (ii) the Company shall be forever prohibited from using the
existence of this Amendment or the actions of the Executive in connection with
this Amendment in a manner adverse to the Executive under the Original
Agreement."

C.        The provisions under the Heading "For Cause and Constructive
Terminations" are hereby deleted.

D.        The Company and the Executive each agree that the Executive shall have
the right to elect to receive the benefits of any and all releases of officers
or directors of the Company which may be included in a plan of reorganization
confirmed by the Court, and that any and all rights of indemnification or
otherwise which the Executive may have under applicable corporate law, the
bylaws, or articles of incorporation of the Company are not, and shall not be,
waived or released by this Amendment,  the Original Agreement, or any documents
executed pursuant hereto or thereto.

E.         The provisions under the Heading "Entire Agreement" are hereby
deleted and replaced with the following:

"Entire Agreement.  On the Amendment Effective Date, the Amended Agreement
(including the Release and Waiver of Rights attached hereto when executed) shall
constitute the entire agreement between the parties and, except as expressly
provided in such documents, supersedes all other prior agreements concerning the
Executive's employment by the Company and the separation of the Executive from
employment by the Company. However, the Amended Agreement does not supersede any
other confidentiality or secrecy agreement(s) binding the Executive regarding
the confidentiality of information of the Company or as to which the Company has
an obligation of secrecy for the benefit of another party.  Further, the Amended
Agreement does not impact the Executive's right to participate in or benefit
from any Company benefit plan, procedure, or policy unless specifically excluded
from participation hereby (i.e., the SUB Plan).  The Amended Agreement may be
changed only by a written agreement executed by the Company and the Executive. 
The Executive and the Company agree that if any portion of the Amended Agreement
is held to be invalid or unenforceable, the other portions shall remain valid
and enforceable."

THIS AMENDMENT has been executed on, and is effective as of, the date first
stated above and may be executed in multiple counterparts, each of which shall
be deemed an original.

COMPANY

EXECUTIVE

 

By_________________________________
        John Sharp Howie
        Vice Chairman of the Board of Directors
        and Chairman of the Compensation         Committee

By:______________________________
        Charles O. Dunn
        President and
        Chief Executive Officer